Citation Nr: 0947862	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
status post total right hip replacement (arthroplasty) due to 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to April 1977 
and from July 1979 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which, in relevant part, denied the Veteran's claim for a 
disability rating higher than 30 percent for the arthritis in 
his right hip.

In September 2005, during the pendency of his appeal to the 
Board for a higher rating, the Veteran underwent surgery for 
total right hip replacement due to the severe arthritis in 
his hip joint.

And in October 2007, partly as a consequence of that 
intervening surgery, the Board remanded this case for further 
development and consideration.  Regrettably, though, because 
still further development of the claim is required, the Board 
again must remand this case to the RO via the Appeals 
Management Center (AMC).


REMAND

Another remand is unfortunately required because the 
Veteran's right hip disability has not been rated under the 
most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (indicating the choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  Any change in diagnostic code must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

But before the applicable diagnostic code may be properly 
applied to this disability, another VA examination is needed 
to provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  

The RO has rated the Veteran's right hip disability under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 5255, for 
arthritis and impairment of the femur, respectively.  The RO 
also cited to DC 5250 (ankylosis of the hip) and DC 5252 
(limitation of flexion of the thigh), since both code 
provisions list disability ratings higher than 30 percent.

As already alluded to, however, in September 2005 the Veteran 
underwent surgery for a total right hip replacement.  This is 
significant because the criteria for rating a hip replacement 
are found in DC 5054.  Under DC 5054, a 100 percent rating is 
assigned for this type of surgery with prosthetic replacement 
of the head of the femur or of the acetabulum for one year 
following implantation of the prosthesis.  At the conclusion 
of this one-year period, a minimum 30 percent rating is 
assigned.  However, a higher 50 percent rating may be 
assigned for moderately severe residuals of weakness, pain, 
or limitation of motion, and an even higher 70 percent rating 
may be assigned for markedly severe residual weakness, pain, 
or limitation of motion following implantation of the 
prosthesis.  An even greater 90 percent rating may be 
assigned with painful motion or weakness such as to require 
the use of crutches.  Id.

Unfortunately, this code provision has not been applied or 
considered in rating the Veteran's right hip disability, 
which, at the very least, would appear to give him a 
temporary 100 percent rating for the one year immediately 
after his right hip replacement surgery in September 2005.  

And as importantly, the Veteran has not been provided a VA 
examination that includes sufficient information to rate his 
right hip disability in accordance with this additionally 
applicable DC 5054.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.).  The Board's October 2007 
remand requested another VA examination, which the Veteran 
had in January 2008 in Frankfurt, Germany, since he was 
living there at the time.  


And although the report of that evaluation addresses the 
requirements of the other DCs mentioned, it does not provide 
the information needed to address the additional requirements 
of DC 5054.  Therefore, the Veteran's right hip needs to be 
reexamined to properly address these additional criteria.  He 
indicated, including in an e-mail exchange between him and 
the Embassy in Germany, that he is satisfied with his January 
2008 evaluation in Frankfurt and therefore does not want or 
need another examination.  Even more recent exchanges express 
his understanding of the more immediately pressing need to 
decide other appeals concerning Veterans of the wars in Iraq 
and Afghanistan.  He more recently, however, requested 
additional time to submit more evidence - including an X-ray 
of his right hip if supportive of his claim, although he has 
not to date, and the Board simply is unable to properly 
adjudicate his pending claim without the benefit of the 
additional information that will be obtained when reexamined 
as directed.  38 C.F.R. §§ 3.327, 4.2

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, schedule the Veteran for 
another VA examination (contacting him at 
his most recent address indicated in 
November 2009) to reassess the severity of 
his right hip disability, but especially 
insofar as whether he satisfies the 
requirements of DC 5054, 
not yet considered, for a temporary 100 
percent rating for the one-year period 
immediately following his September 2005 
surgery for the total hip replacement 
and/or a rating higher than 30 percent 
under this DC during the several years 
since.

To facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.

All necessary diagnostic testing and 
evaluation should be performed.  The 
examination must include testing of the 
range of motion of the right hip/thigh, in 
degrees, with normal range of motion also 
specified, and indicate:  (a) whether the 
right hip exhibits weakened movement, 
premature or excess fatigability, 
incoordination, or pain on movement (and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and (b) whether pain 
significantly limits functional ability 
during flare-ups or when the right hip is 
used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

The examiner should also state whether the 
right hip has either (i) markedly severe 
residual weakness, pain, or limitation of 
motion; or (ii) moderately severe 
residuals of weakness, pain, or limitation 
of motion.  And lastly, the examiner 
should state whether the Veteran requires 
the use of crutches due to painful motion 
or weakness of the right hip.

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed.

2.  Then readjudicate the claim in light 
of the additional evidence, with specific 
consideration of DC 5054 
(for hip replacement (prosthesis)).  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


